                   Case 2:18-cv-01626-TSZ Document 3 Filed 11/13/18 Page 1 of 5




 1                                                         THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   Bitmain Technologies Ltd.,                       No. 2:18-cv-1626
10                          Plaintiff,                PLAINTIFF’S EX PARTE MOTION FOR
                                                      PERMISSION TO CONDUCT
11            v.                                      IMMEDIATE NON-PARTY
                                                      DISCOVERY
12   John Doe,
                                                      NOTE ON MOTION CALENDAR:
13                          Defendant.                November 13, 2018
14

15            NOW COMES Plaintiff Bitmain Technologies, Ltd (“Bitmain”), by and through

16   undersigned counsel, and hereby respectfully files this ex parte motion with the Court, pursuant

17   to Federal Rule of Civil Procedure 26(d)(1), for permission to seek immediate discovery from

18   non-parties in order to identify the “John Doe” defendant, preserve evidence and recover its

19   stolen digital assets. This motion is being filed ex parte because the defendant has not been

20   identified and has likely taken steps, and may continue to take steps, to remain unknown to avoid

21   being caught and to escape responsibility for his/her unauthorized computer access and theft.

22   Bitmain’s motion is supported by good cause as described in the facts and arguments below.

23                                   I.     STATEMENT OF FACTS
24            Bitmain filed its complaint against John Doe on November 7, 2018. Bitmain alleges that

25   on or about April 22, 2018, John Doe accessed Bitmain’s digital wallet without authorization to

26   defraud and steal the cryptocurrency Bitcoin (“BTC”) from Bitmain. As alleged in the complaint,
     MOT. FOR IMMEDIATE NONPARTY                                               Perkins Coie LLP
     DISCOVERY – 1                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     142098640.3                                                               Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 3 Filed 11/13/18 Page 2 of 5




 1   John Doe accessed (without authorization) Bitmain’s digital wallet that was hosted on the
 2   Binance cryptocurrency trading platform. After gaining access to Bitmain’s digital wallet, and as
 3   part of a scheme to defraud and steal from Bitmain, John Doe orchestrated trades using
 4   Bitmain’s BTC and other digital assets. As a result, John Doe was able to transfer BTC out of
 5   Bitmain’s digital wallet into other digital wallets controlled by John Doe, resulting in significant
 6   financial loss to Bitmain.
 7            Relying in part on information stored on the immutable and publicly available BTC
 8   blockchain, Bitmain was able to track a significant amount of the BTC removed from its digital
 9   wallet and learn that it had been transferred to a digital wallet on a different digital asset trading
10   platform. Specifically, some of the BTC removed from Bitmain’s digital wallet was transferred
11   to an account on the Bittrex, Inc. (“Bittrex”) cryptocurrency trading platform. Moreover, Bitmain
12   was similarly able to determine that other digital assets, specifically MANA coins (“MANA”),
13   that John Doe used as part of his/her scheme to defraud and steal BTC from Bitmain, were
14   initially held in another account hosted on the Bittrex platform.
15            Bittrex is a Seattle-based cryptocurrency and digital asset trading platform that also
16   provides custodial wallet services where users can store digital assets in digital wallets. Upon
17   information and belief, Bittrex is likely to have information that can help identify the person(s)
18   who opened and controlled the digital wallet into which some of Bitmain’s stolen BTC was
19   transferred and could possibly still be held. Moreover, Bittrex is also likely to have information
20   about the person(s) who opened and controlled the digital wallet containing the MANA coin that
21   John Doe used as part of the fraud and theft from Bitmain.
22            Immediate discovery from Bittrex and potentially others is needed to (1) identify the
23   defendant so he/she can be named and served in this case, and (2) track and freeze the stolen
24   funds immediately so that Bitmain may recover as much of its stolen BTC as possible, and (3)
25   preserve digital evidence that might otherwise be subject to being altered, deleted, or destroyed.
26
     MOT. FOR IMMEDIATE NONPARTY                                                  Perkins Coie LLP
     DISCOVERY – 2                                                          1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     142098640.3                                                                  Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 3 Filed 11/13/18 Page 3 of 5




 1                                           II.     ARGUMENT
 2   A.       Good Cause Exists for Permitting Immediate Discovery
 3            Federal Rule of Civil Procedure 26(d)(1) provides that a party may not seek discovery

 4   from any source before the parties have met and conferred as required by Fed. R. Civ. P. 26(f),

 5   except by specific court order. In this case, there is good cause and urgent need for the Court to

 6   issue such an order and permit Plaintiff Bitmain to seek immediate discovery from Bittrex and

 7   other non-parties who may have information that can assist with providing information for the

 8   purpose of (1) identifying the defendant, (2) locating stolen digital assets, and (3) preserving

 9   digital evidence in a timely manner to avoid it being lost, wiped, overwritten, or destroyed.

10            Defendant “John Doe” has intentionally sought to conceal his or her identity. As a result,

11   it is not possible for the plaintiff Bitmain to serve him/her with legal process or to meet and

12   confer before seeking discovery. In situations such as those presented in this case, good cause

13   exists to permit plaintiffs to proceed with reasonable and immediate non-party discovery. See,

14   e.g. Semitool, Inc. v Tokyo Electron. Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (“Courts

15   routinely permit early discovery for the limited purpose of identifying ‘Doe’ defendants on

16   whom process could not otherwise be served.” Id. “[W]here the identity of the alleged defendant

17   [ ] [is] not [ ] known prior to the filing of a complaint[,] the plaintiff should be given an

18   opportunity through discovery to identify the unknown defendants, unless it is clear that

19   discovery would not uncover the identities . . . .”) (quoting Wakefield v. Thompson, 177 F.3d

20   1160, 1163 (9th Cir. 1999); Music Grp. Macao Comm. Offshore Ltd., No. 14-cv-621, 2014 WL

21   11010724, at *2; Facebook, Inc. v. Various, Inc., 2011 WL 2437433, at *3 (N.D. Cal. 2011)

22   (reporting that courts in the Ninth Circuit “permit expedited discovery to identify unknown

23   defendants usually when the plaintiff simultaneously can identify no defendants and legitimately

24   fears that information leading to their whereabouts faces immediate destruction.”).

25            Although Plaintiff Bitmain does not know the identity of the Defendant hacker and thief,

26   Bittrex and other non-parties are likely to have information that can identify or assist in

     MOT. FOR IMMEDIATE NONPARTY                                                  Perkins Coie LLP
     DISCOVERY – 3                                                          1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     142098640.3                                                                  Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 3 Filed 11/13/18 Page 4 of 5




 1   identifying “John Doe.” Bittrex and others may also currently have some control or access to
 2   Bitmain’s stolen BTC by virtue of the custodial wallet services they provide to customers, or in
 3   the alternative, they may have information about where the BTC were further transferred or
 4   withdrawn.
 5            BTC are transferred between digital wallets using unique, but anonymous, public key
 6   BTC addresses. Moreover, when BTC are transferred between wallets, each transaction is given
 7   a unique identifier, or hash, that is recorded on the public BTC blockchain ledger. This ledger is
 8   public, and anyone with access to the internet can view and search the BTC blockchain ledger
 9   (for example blockchain.com/explorer). This ledger is also immutable, meaning it cannot be
10   changed once a transaction is verified and recorded on the blockchain.
11            Using the public key addresses and transaction identifiers, as well as other information,
12   Bitmain was able to trace the transfer of some of its stolen BTC from its wallet on the Binance
13   platform into a wallet held on the Bittrex platform. Because Bittrex likely verified the identity of
14   the person who opened the Bittrex account to which the stolen BTC was transferred, Bittrex is
15   likely to have information about the account holder on the Bittrex platform who received the
16   stolen BTC. Bittrex will also be able to confirm whether any of the stolen BTC remain on its
17   network, and/or information about where it was thereafter transferred or withdrawn. This
18   information could be critical to identifying Defendant John Doe and recovering the stolen assets.
19            Similarly, Bittrex will have information about the account holder on the Bittrex platform
20   who transferred the MANA coin to a wallet on the Binance platform that John Doe used to
21   execute his/her scheme to defraud and steal from Bitmain. This information could likewise be
22   critical to identifying John Doe and recovering stolen assets.
23            Although the BTC blockchain is immutable, there may be other digital records held by
24   Bittrex or other third-parties that may be evidence in this case and need to be preserved and
25   collected. Furthermore, immediate discovery is appropriate because, as discussed herein, the
26   stolen BTC is infinitely divisible and easily transferrable around the globe. The longer it takes to
     MOT. FOR IMMEDIATE NONPARTY                                                Perkins Coie LLP
     DISCOVERY – 4                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     142098640.3                                                                 Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 3 Filed 11/13/18 Page 5 of 5




 1   track and freeze the stolen funds, the less likely it will be that Bitmain will be able to recover any
 2   portion of the nearly $5.5 million worth of BTC that was stolen.
 3                                         III.    CONCLUSION
 4            Plaintiff Bitmain requests leave to conduct immediate discovery limited from Bittrex and
 5   other non-parities who may have information that can assist in identifying the “John Doe”
 6   defendant, locating stolen assets, and obtaining evidence that might otherwise become
 7   unavailable. Initially, Bitmain seeks to issue a court-ordered subpoena pursuant to Fed. R. Civ. P.
 8   45 to Bittrex to obtain identifying and other information about the account holders, digital
 9   wallets and transactions related to John Doe and the theft of Bitmain’s BTC. For the foregoing
10   reasons, Bitmain respectfully requests that the Court grant its Ex Parte Motion for Permission to
11   Conduct Immediate Non-Party Discovery.
12            RESPECTFULLY SUBMITTED this 13th day of November, 2018.
13                                                      By: /s/ Joseph P. Cutler
14                                                      Joseph P. Cutler WSBA No. 37234

15                                                      Perkins Coie LLP
                                                        1201 Third Avenue, Suite 4900
16                                                      Seattle, WA 98101-3099
                                                        Telephone: 206.349.8000
17                                                      Facsimile: 206.359.9000
                                                        Email: JCutler@perkinscoie.com
18
                                                        KEVIN R. FELDIS
19                                                      (pro hac vice pending, AK Bar No. 9711060)
                                                        Perkins Coie LLP
20                                                      1029 West Third Avenue
                                                        Suite 300
21                                                      Anchorage, AK 99501-1981
                                                        KFeldis@perkinscoie.com
22
                                                        KENDRA L. HAAR
23                                                      (pro hac vice pending, AZ Bar No. 030959)
                                                        Perkins Coie LLP
24                                                      2901 North Central Avenue
                                                        Suite 2000
25                                                      Phoenix, AZ 85012-2788
                                                        KHaar@perkinscoie.com
26
                                                   Attorneys for Plaintiff
     MOT. FOR IMMEDIATE NONPARTY                                                  Perkins Coie LLP
     DISCOVERY – 5                                                           1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     142098640.3                                                                   Fax: 206.359.9000
